Exhibit 10.29

 

SIGNING DEBENTURE

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.

 

BIOXYTRAN, INC.

 

CONVERTIBLE DEBENTURE DUE OCTOBER 22, 2022

 

Issuance Date:  October 22, 2019 Principal Amount:  $120,000.00

 

FOR VALUE RECEIVED, BIOXYTRAN, INC., a corporation organized and existing under
the laws of the State of Nevada (the “Company”), hereby promises to pay to PEAK
ONE OPPORTUNITY FUND, L.P., having its address at 333 South Hibiscus Drive,
Miami Beach, FL 33139, or its assigns (the “Holder” and together with the other
holders of Debentures issued pursuant to the Securities Purchase Agreement (as
defined below), the “Holders”), the initial principal sum of One Hundred Twenty
Thousand and 00/100 Dollars ($120,000.00) (subject to adjustment as provided
herein, the “Principal Amount”) on October 22, 2022 (the “Maturity Date”). The
Company has the option to redeem this Debenture prior to the Maturity Date
pursuant to Section 2(b). All unpaid principal due and payable on the Maturity
Date shall be paid in the form of Common Stock of the Company, par value $0.001
per share (“Common Stock”) pursuant to the terms of this Debenture. The Holder
has the option to cause any outstanding principal and accrued interest, if any,
on this Debenture to be converted into Common Stock at any time after 120
calendar days from the date hereof.

 

This Debenture is one of the Debentures referred to in the securities purchase
agreement (the “Securities Purchase Agreement”) dated as of October 22, 2019,
between the Company and the Holder. Capitalized terms used but not defined
herein shall have the meanings set forth in the Securities Purchase Agreement.
This Debenture is also subject to the provisions of the Securities Purchase
Agreement and further is subject to the following additional provisions:

 

1. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act and other applicable state and foreign securities laws.
The Holder may transfer or assign this Debenture (or any part thereof) without
the prior consent of the Company, and the Company shall cooperate with any such
transfer. In the event of any proposed transfer of this Debenture, the Company
may require, prior to issuance of a new Debenture in the name of such other
Person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Debenture in such other name does not and will
not cause a violation of the Securities Act or any applicable state or foreign
securities laws or is exempt from the registration requirements of the
Securities Act. Prior to due presentment for transfer of this Debenture to which
the Company has consented, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Company's
books and records of outstanding debt securities and obligations (“Debenture
Register”) as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture be overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary. In addition to all other rights provided in this Debenture, the Holder
shall also have an unlimited number of exchange rights which are options and not
obligations to exchange all or a portion of this Debenture into any transaction
consummated by the Company with any individual or entity (an “Other Investor”).
At the time of such transaction, and in addition to all other rights provided in
this Debenture, the Holder would have the option of either (a) retaining the
Debenture or one of the previous transactions into which the Holder previously
exchanged into, or (b) exchanging the Debenture or such previous transaction
into which they exchanged, into the transaction consummated with an Other
Investor.

 

 

 

 

2. Conversion at Holder’s Option; Redemption at Company’s Option.

 

a. The Holder is entitled to, at any time or from time to time, convert the
Conversion Amount (as defined below) into Conversion Shares, at a conversion
price for each share of Common Stock (the “Conversion Price”) equal to the
lesser of (a) $1.00 or (b) Sixty Five percent (65%) of the lowest traded price
(as reported by Bloomberg LP) of the Common Stock for the twenty (20) Trading
Days immediately preceding the date of the date of conversion of the Debentures
(provided, further, that if either the Company is not DWAC Operational at the
time of conversion, the Common Stock is traded on the OTC Pink (“OTCP”) at the
time of conversion, or the Conversion Price is less than $0.01 per share, then
Sixty Five percent (65%) shall automatically adjust to Fifty Five percent (55%)
of the lowest traded price (as reported by Bloomberg LP) of the Common Stock for
the twenty (20) Trading Days immediately preceding the date of conversion of the
Debenture), subject in each case to equitable adjustments resulting from any
stock splits, stock dividends, recapitalizations or similar events. The Company
shall issue irrevocable instructions to its Transfer Agent regarding conversions
such that the transfer agent shall be authorized and instructed to issue
Conversion Shares upon its receipt of a Notice of Conversion without further
approval or authorization from the Company. For purposes of this Debenture, the
“Conversion Amount” shall mean the sum of (A) all or any portion of the
outstanding Principal Amount of this Debenture, as designated by the Holder upon
exercise of its right of conversion plus (B) any interest, pursuant to Section
10 or otherwise, that has accrued on the portion of the Principal Amount that
has been designated for payment pursuant to (A).

 

Conversion shall be effectuated by delivering by facsimile, email or other
delivery method to the Transfer Agent of the completed form of conversion notice
attached hereto as Annex A (the “Notice of Conversion”), executed by the Holder
of the Debenture evidencing such Holder's intention to convert this Debenture or
a specified portion hereof. No fractional shares of Common Stock or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. The Holder may, at
its election, deliver a Notice of Conversion to either the Company or the
Transfer Agent. The date on which notice of conversion is given (the “Conversion
Date”) shall be deemed to be the date on which the Company or the Transfer
Agent, as the case may be, receives by fax, email or other means of delivery
used by the Holder the Notice of Conversion (such receipt being evidenced by
electronic confirmation of delivery by facsimile or email or confirmation of
delivery by such other delivery method used by the Holder). Delivery of a Notice
of Conversion to the Transfer Agent may be given by the Holder by facsimile, or
by delivery to the Transfer Agent at the address set forth in the Transfer Agent
Instruction Letter (or such other contact facsimile number, email or street
address as may be designated by the Transfer Agent to the Holder). Delivery of a
Notice of Conversion to the Company shall be given by the Holder pursuant to the
notice provisions set forth in Section 10 of the Agreement. The Conversion
Shares must be delivered to the Holder within three (3) business days from the
date of delivery of the Notice of Conversion to the Transfer Agent or Company,
as the case may be. Conversion shares shall be delivered by DWAC so long as the
Company is then DWAC Operational, unless the Holder expressly requests delivery
in certificated form or the Conversion Shares are in the form of Restricted
Stock and are required to bear a restrictive legend. Conversion Shares shall be
deemed delivered (i) if delivered by DWAC, upon deposit into the Holder’s
brokerage account, or (ii) if delivered in certificated form, upon the Holder’s
actual receipt of the Conversion Shares in certificated form at the address
specified by the Holder in the Notice of Conversion, as confirmed by written
receipt. All expenses incurred by Holder, for the issuance and clearing of the
Common Stock into which this Debenture is convertible into, shall immediately
and automatically be added to the balance of the Debenture at such time as the
expenses are incurred by Holder.

 

2 

 

 

If at any time the Conversion Price as determined hereunder for any conversion
would be less than the par value of the Common Stock, then at the sole
discretion of the Holder, the Conversion Price hereunder may equal such par
value for such conversion and the Conversion Amount for such conversion may be
increased to include Additional Principal, where “Additional Principal” means
such additional amount to be added to the Conversion Amount to the extent
necessary to cause the number of conversion shares issuable upon such conversion
to equal the same number of conversion shares as would have been issued had the
Conversion Price not been adjusted by the Holder to the par value price.

 

Notwithstanding the foregoing, unless the Holder delivers to the Company written
notice at least sixty-one (61) days prior to the effective date of such notice
that the provisions of this paragraph (the “Limitation on Ownership”) shall be
adjusted to 9.99% with respect to the Holder, in no event shall a holder of
Debentures have the right to convert Debentures into, nor shall the Company
issue to such Holder, shares of Common Stock to the extent that such conversion
would result in the Holder and its affiliates together beneficially owning more
than 4.99% of the then issued and outstanding shares of Common Stock. For
purposes hereof, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13D-G under the Exchange Act.

 

b.  So long as no Event of Default (as defined in Section 10) shall have
occurred and be continuing (whether such Event of Default has been declared by
the Holder) (unless the Holder consents to such redemption notwithstanding such
Event of Default, as described in clause (v), below), the Company may at its
option call for redemption all or part of the Debentures, with the exception of
any portion thereof which is the subject of a previouslydelivered Notice of
Conversion, prior to the Maturity Date, as follows:

 

(i)  The Debentures called for redemption shall be redeemable by the Company,
upon not more than two (2) calendar days written notice, for an amount (the
“Redemption Price”) equal to: (i) if the Redemption Date (as defined below) is
ninety (90) calendar days or less from the date of issuance of this Debenture,
One Hundred Ten percent (110%) of the sum of the Principal Amount so redeemed
plus accrued interest, if any; (ii) if the Redemption Date is greater than or
equal to ninety-one (91) calendar days from the date of issuance of this
Debenture and less than or equal to one hundred twenty (120) calendar days from
the date of issuance of this Debenture, One Hundred Twenty percent (120%) of the
sum of the Principal Amount so redeemed plus accrued interest, if any; (iii) if
the Redemption Date is greater than or equal to one hundred twenty one (121)
calendar days from the date of issuance of this Debenture and less than or equal
to one hundred eighty (180) calendar days from the date of issuance of this
Debenture, One Hundred Thirty percent (130%) of the sum of the Principal Amount
so redeemed plus accrued interest, if any; and (v) if either (1) the Debentures
are in default but the Holder consents to the redemption notwithstanding such
default or (2) the Redemption Date is greater than or equal to one hundred
eighty one (181) calendar days from the date of issuance of this Debenture, One
Hundred Forty percent (140%) of the sum of the Principal Amount so redeemed plus
accrued interest, if any. The date upon which the Debentures are redeemed and
paid shall be referred to as the “Redemption Date” (and, in the case of multiple
redemptions of less than the entire outstanding Principal Amount, each such date
shall be a Redemption Date with respect to the corresponding redemption).

 

3 

 

 

(ii) [Reserved]

 

(iii) [Reserved]

 

(iv) On the Redemption Date, the Company shall cause the Holder whose Debenture
have been presented for redemption to be issued payment of the Redemption Price.
In the case of a partial redemption, the Company shall also issue new Debenture
to the Holder for the Principal Amount remaining outstanding after the
Redemption Date promptly after the Holder’s presentation of the Debenture called
for redemption.

 

(v) To effect a redemption the Company shall provide a written notice to the
Holder(s) not more than two (2) days prior to the Redemption Date (the
“Redemption Notice”), setting forth the following:

 

1.the Redemption Date;

 

2.the Redemption Price;

 

3.the aggregate Principal Amount of the Debentures being called for redemption;

 

4.a statement advising the Holder that the Debenture (or, in the case of a
partial redemption, that portion of the Principal Amount being called for
redemption) as of the Redemption Date will cease to be convertible into Common
Stock as of the Redemption Date; and

 

5.in the case of a partial redemption, a statement advising the Holder that
after the Redemption Date a substitute Debenture will be issued by the Company
after deduction the portion thereof called for redemption, at no cost to the
Holder, if the Holder so requests.

 

4 

 

 

Notwithstanding the foregoing, in the event the Company issues a Redemption
Notice but fails to fund the redemption on the Redemption Date, then such
Redemption Notice shall be null and void, and (i) the Holder(s) shall be
entitled to convert the Debenture previously the subject of the Redemption
Notice, and (ii) the Company may not redeem such Debenture for at least thirty
(30) days following the intended Redemption Date that was voided, and the
Company shall be required to pay to the Holder(s) the Redemption Price
simultaneously with the issuance of a Redemption Notice in connection with any
subsequent redemption pursued by the Company.

 

3.  If the Company, at any time while this Debenture or any amounts due
hereunder are outstanding, issues, sells or grants any option to purchase, or
sells or grants any right to reprice, or otherwise disposes of, or issues (or
announces any sale, grant or any option to purchase or other disposition), any
Common Stock or other securities convertible into, exercisable for, or otherwise
entitle any person or entity the right to acquire, shares of Common Stock
(including, without limitation any convertible securities outstanding as of or
following the Issuance Date), in each or any case at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (it
being agreed that if the holder of the Common Stock or other securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is lower than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
of the Dilutive Issuance), then the Conversion Price shall be reduced, at the
option of the Holder, to a price equal the Base Conversion Price. If the Company
enters into a Variable Rate Transaction (as defined in this Debenture), despite
the prohibition set forth in this Debenture, the Company shall be deemed to have
issued Common Stock at the lowest possible price per share at which such
securities could be issued in connection with such Variable Rate Transaction.
Such adjustment shall be made at the option of the Holder whenever such Common
Stock or other securities are issued. Notwithstanding the foregoing, this
Section 3 shall not apply in respect of (i) an Exempt Issuance, or (ii) an
underwritten public offering of Common Stock. “Exempt Issuance” means the
issuance of: (a) shares of Common Stock or options to employees, officers,
consultants, advisors or directors of the Company pursuant to any stock or
option plan duly adopted for such purpose by a majority of the members of the
Board of Directors or a majority of the members of a committee of directors
established for such purpose, (b) securities upon the exercise or exchange of or
conversion of this Debenture and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date hereof, and (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

 

4.  No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional to convert this Debenture into
Common Stock, at the time, place, and rate herein prescribed. This Debenture is
a direct obligation of the Company.

 

5 

 

 

5.  If, at any time after the Issuance Date, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other
similar event, as a result of which shares of Common Stock of the Company shall
be changed into the same or a different number of shares of another class or
classes of stock or securities of the Company or another entity, or in case of
any sale or conveyance of all or substantially all of the assets of the Company,
then the Holder of this Debenture shall thereafter have the right to receive
upon conversion of this Debenture, upon the basis and upon the terms and
conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Debenture been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Debenture to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Debenture)
shall thereafter be applicable, as nearly as may be practicable in relation to
any securities or assets thereafter deliverable upon the conversion hereof. The
Company shall not effectuate any transaction described in this Section 5 unless
(a) it first gives, to the extent practicable, at least thirty (30) days prior
written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Debenture) and (b) the resulting successor or acquiring entity
(if not the Company) assumes by written instrument all of the obligations of
this Debenture. The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.

 

6.  If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a forward stock split or reverse stock split of its Common
Stock or issues a dividend on its Common Stock consisting of shares of Common
Stock or otherwise recapitalizes its Common Stock, the Conversion Price shall be
equitably adjusted to reflect such action.

 

7.  All payments contemplated hereby to be made “in cash” shall be made by wire
transfer of immediately available funds in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts. All payments of cash and each delivery of shares of
Common Stock issuable to the Holder as contemplated hereby shall be made to the
Holder to an account designated by the Holder to the Company and if the Holder
has not designated any such accounts at the address last appearing on the
Debenture Register of the Company as designated in writing by the Holder from
time to time; except that the Holder may designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

 

8.  The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the Shares of Common Stock
issuable upon conversion thereof except in compliance with the terms of the
Securities Purchase Agreement and under circumstances which will not result in a
violation of the Securities Act or any applicable state Blue Sky or foreign laws
or similar laws relating to the sale of securities.

 

6 

 

 

9.  This Debenture shall be governed by and construed in accordance with the
laws of the State of Nevada. Each of the parties consents to the exclusive
jurisdiction and venue of the state located in Miami-Dade County, Florida and/or
federal courts located in Miami-Dade County, Florida in connection with any
dispute arising under this Agreement, and each waives any objection based on
forum non conveniens. This provision is intended to be a “mandatory” forum
selection clause and governed by and interpreted consistent with Florida law
(Nevada law governing all other, substantive matters). Each of the parties
hereby consents to the exclusive jurisdiction and venue of any state or federal
court having its situs in Miami-Dade County, Florida, and each waives any
objection based on forum non conveniens. To the extent determined by such court,
the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under this Debenture or the Securities Purchase Agreement.

 

10. The following shall constitute an “Event of Default”:

 

a. The Company fails in the payment of principal or interest (to the extent that
interest is imposed under this Section 10) on this Debenture as required to be
paid in cash hereunder, and payment shall not have been made for a period of
five (5) business days following the payment due date (as to which no further
cure period shall apply); or

 

b. Any of the material representations or warranties made by the Company herein,
in the Securities Purchase Agreement or in any certificate or financial or other
written statements heretofore or hereafter furnished by the Company to the
Holder in connection with the issuance of this Debenture, shall be false or
misleading (including without limitation by way of the misstatement of a
material fact or the omission of a material fact) in any material respect at the
time made (as to which no cure period shall apply); or

 

c. The Company fails to remain listed on the OTC Pink, OTCQB, OTCQX, Nasdaq
Capital Markets, NYSE, or other applicable principal trading market for the
Common Stock (the “Principal Market”) any time from the date hereof to the
Maturity Date for a period in excess of five (5) Trading Days (as to which no
further cure period shall apply); or

 

d. The Company (i) fails to timely file required SEC reports when due (including
extensions), becomes, is deemed to be or asserts that it is a “shell company” at
any time for purposes of the 1933 Act, and Rule 144 promulgated thereunder or
otherwise takes any action, or refrains from taking any action, the result of
which makes Rule 144 under the 1933 unavailable to the Holder for the sale of
their Securities, (ii) fails to issue shares of Common Stock to the Holder or to
cause its Transfer Agent to issue shares of Common Stock upon exercise by the
Holder of the conversion rights of the Holder in accordance with the terms of
this Debenture, (iii) fails to transfer or to cause its Transfer Agent to
transfer any certificate for shares of Common Stock issued to the Holder upon
conversion of this Debenture as and when required by this Debenture and such
transfer is otherwise lawful, (iv) fails to remove any restrictive legend or to
cause its Transfer Agent to transfer any certificate or any shares of Common
Stock issued to the Holder upon conversion of this Debenture as and when
required by the relevant Transaction Document(s) and such legend removal is
otherwise lawful, or (v) the Company fails to perform or observe any of its
obligations under the Section 5 of the Agreement or under the Transfer Agent
Instruction Letter (no cure period shall apply in the case of clauses (i)
through (v) above, inclusive); or

 

7 

 

 

e. The Company fails to perform or observe, in any material respect (i) any
other covenant, term, provision, condition, agreement or obligation set forth in
the Debenture, (subject to a cure period of three (3) days other than in the
case of a failure under Section 5 hereof, as to which no cure period shall
apply), or (ii) any other covenant, term, provision, condition, agreement or
obligation of the Company set forth in the Securities Purchase Agreement and
such failure shall continue uncured for a period of either (1) three (3) days
after the occurrence of the Company’s failure under Section 4(d), (e) (except as
described in Section 10(c) hereof, as to which Section 10(c) hereof shall
control), (f), (g) or (h) of the Securities Purchase Agreement, or (2) ten (10)
days after the occurrence of the Company’s failure under any other provision of
the Securities Purchase Agreement not otherwise specifically addressed in the
Events of Default set forth in this Section 10; or

 

f. The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business (as to which no cure period shall apply); or

 

g. A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment (as to which no cure
period shall apply); or

 

h. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter (as to which no cure period
shall apply); or

 

i. Any money judgment, writ or warrant of attachment, or similar process
(including an arbitral determination), in excess of Fifty Thousand Dollars
($50,000) in the aggregate shall be entered or filed against the Company or any
of its properties or other assets (as to which no cure period shall apply); or

 

j. The occurrence of a breach or an event of default under the terms of any
indebtedness or financial instrument of the Company or any subsidiary (including
but not limited to any Subsidiary) of the Company in an aggregate amount in
excess of Fifty Thousand Dollars ($50,000) or more which is not waived by the
creditors under such indebtedness (as to which no cure period shall apply); or

 

k. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding (as to which no
further cure period shall apply); or

 

8 

 

 

l. The issuance of an order, ruling, finding or similar adverse determination
the SEC, the Secretary of State of the State of Nevada or other applicable state
of incorporation of the Company, FINRA, or any other securities regulatory body
(whether in the United States, Canada or elsewhere) having proper jurisdiction
that the Company and/or any of its past or present directors or officers have
committed a material violation of applicable securities laws or regulations (as
to which no cure period shall apply); or

 

m. The Company shall have its Common Stock suspended or delisted from the
Principal Market for a period in excess of five (5) Trading Days (as to which no
further cure period shall apply); or

 

n. Any of the following shall occur and be continuing: a breach or default by
any party under (a) any agreement identified by the Company in its SEC filings
as a material agreement or (b) any note or other form of indebtedness in favor
of the Company representing indebtedness of at least Fifty Thousand Dollars
($50,000.00), irrespective of whether such breach or default was waived (as to
which no cure period shall apply); or

 

o. Notice of a Material Adverse Effect is provided by the Company or the
determination in good faith by the Holder that a Material Adverse Effect has
occurred (as to which no cure period shall apply); or

 

p. The Company attempts to modify, amend, withdraw, rescind, disavow or
repudiate any part of the Irrevocable Instructions (as to which no cure period
shall apply).

 

q. Any attempt by the Company or its officers, directors, and/or affiliates to
transmit, convey, disclose, or any actual transmittal, conveyance, or disclosure
by the Company or its officers, directors, and/or affiliates of, material
non-public information concerning the Company, to the Holder or its successors
and assigns, which is not immediately cured by Company’s filing of a Form 8-K
pursuant to Regulation FD on that same date.

 

r. At any time while this Debenture is outstanding, the lowest traded price on
the Principal Market is equal to or less than $0.0001.

 

s. The failure by Company to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

 

t. If, at any time on or after the Issuance Date, the Company’s Common Stock (i)
is suspended from trading, (ii) halted from trading, and/or (iii) fails to be
quoted or listed (as applicable) on the Principal Market.

 

u. If, at any time on or after the date which is six (6) months after the
Issuance Date, the Holder is unable to (i) obtain a standard “144 legal opinion
letter” from an attorney reasonably acceptable to the Holder, the Holder’s
brokerage firm (and respective clearing firm), and the Company’s transfer agent
in order to facilitate the Holder’s conversion of any portion of the Debenture
into free trading shares of the Company’s Common Stock pursuant to Rule 144,
and/or (ii) thereupon deposit such shares into the Holder’s brokerage account.

 

9 

 

 

v.  Any attempt by the Company or its officers, directors, and/or affiliates to
transmit, convey, disclose, or any actual transmittal, conveyance, or disclosure
by the Company or its officers, directors, and/or affiliates of, material
non-public information concerning the Company, to the Holder or its successors
and assigns, which is not immediately cured by Company’s filing of a Form 8-K
pursuant to Regulation FD on that same date.

 

Then, or at any time thereafter, the Company shall immediately give written
notice of the occurrence of such Event of Default to the Holder, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder of the Debenture (which waiver shall not be deemed to be a waiver
of any subsequent default), then at the option of the Holder and in the
discretion of the Holder, take any or all of the following actions: (i) pursue
remedies against the Company in accordance with any of the Holder’s rights, (ii)
increase the interest rate applicable to the Debenture to the lesser of eighteen
percent (18%) per annum and the maximum interest rate allowable under applicable
law, (iii) in the case of an Event of Default under Section 10(e)(ii)(1) based
on the Company’s failure to be DWAC Operational, increase the Principal Amount
to an amount equal to one hundred ten percent (110%) of the then-outstanding
Principal Amount, (iv) in the case of an Event of Default under Section
10(d)(i), increase the Principal Amount to an amount equal to one hundred
fifteen percent (115%) of the then-outstanding Principal Amount and an
additional five percent (5%) discount shall be factored into the Conversion
Price until this Debenture is no longer outstanding, (v) in the case of an Event
of Default under Section 10(d)(iii) through (v), increase the Principal Amount
of the relevant Holder’s Debenture by One Thousand Dollars and 00/100
($1,000.00) for each day the related failure continues, (vi) in the case of an
Event of Default under Section 10(d)(ii) through (v) arising from an untimely
delivery to the Holder of Conversion Shares or shares of Common Stock in
de-legended form, if the closing bid price of the Common Stock on the Trading
Day immediately prior to the actual date of delivery of Conversion Shares or
de-legended shares, as the case may be, is less than the closing bid price on
the Trading Day immediately prior to the date when Conversion Shares or
de-legended shares were required to be delivered, increase the Principal Amount
of the relevant Holder’s Debenture by an amount per share equal to such
difference, and (vii) following the expiration of the applicable grace period
(if any), at the option and discretion of the Holder, accelerate the full
indebtedness under this Debenture, in an amount equal to one hundred thirty
percent (130%) of the outstanding Principal Amount and accrued and unpaid
interest (the “Acceleration Amount”), whereupon the Acceleration Amount shall be
immediately due and payable, without presentment, demand, protest or notice of
any kinds, all of which are hereby expressly waived, anything contained herein,
in the Securities Purchase Agreement or in any other note or instruments to the
contrary notwithstanding. In the case of an Event of Default under Section
10(d)(ii), the Holder may either (i) declare the Acceleration Amount to exclude
the Conversion Amount that is the subject of the Event of Default, in which case
the Acceleration Amount shall be based on the remaining Principal Amount and
accrued interest (if any), in which case the Company shall continue to be
obligated to issue the Conversion Shares, or (ii) declare the Acceleration
Amount to include the Conversion Amount that is the subject of the Event of
Default, in which case the Acceleration Amount shall be based on the full
Principal Amount, including the Conversion Amount, and accrued interest (if
any), whereupon the Notice of Conversion shall be deemed withdrawn. At its
option, the Holder may elect to convert the Debenture pursuant to Section 2
notwithstanding the prior declaration of a default and acceleration, in the sole
discretion of such Holder. The Holder may immediately enforce any and all of the
Holder's rights and remedies provided herein or any other rights or remedies
afforded by applicable law. Notwithstanding the foregoing, in the case of a
default under Section 10(d)(ii) through (iv), the Holder of the Debenture sought
to be converted, transferred or de-legended, as the case may be, acting singly,
shall have the sole and absolute discretion to increase the applicable interest
rate on the Debenture held by such Holder and/or to accelerate the Debenture(s)
held by such Holder. The Company expressly acknowledges and agrees that the
Holder’s exercise of any or all of the remedies provided herein or under
applicable law, including without limitation the increase(s) in the Principal
Amount and the Acceleration Amount as may be declared in the case of a default,
is reasonable and appropriate due to the inability to define the financial
hardship that the Company’s default would impose on the Holder. To the extent
that the Holder’s exercise of any of its remedies in the case of an Event of
Default shall be construed to exceed the maximum interest rate allowable under
applicable law, then such remedies shall be reduced to equal the maximum
interest rate allowable under applicable law

 

10 

 

 

11.  Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

12.  So long as this Debenture is outstanding, upon any issuance by the Company
or any of its subsidiaries of any security with any term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to the Holder in this Debenture, then the
Company shall notify the Holder of such additional or more favorable term and
such term, at Holder’s option, shall become a part of the transaction documents
with the Holder. The types of terms contained in another security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, prepayment rate, conversion lookback
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage.

 

13.  This Debenture may be amended only by the written consent of the parties
hereto. Notwithstanding the foregoing, the Principal Amount of this Debenture
shall automatically be reduced by any and all Conversion Amounts (to the extent
that the same relate to principal hereof). In the absence of manifest error, the
outstanding Principal Amount of the Debenture on the Holder’s book and records
shall be the correct amount.

 

14.  In the event of any inconsistency between the provisions of this Debenture
and the provisions of any other Transaction Document, the provisions of this
Debenture shall prevail. Without limiting the generality of the foregoing, in
the event the Transfer Agent is not required to transfer any Common Stock, issue
Conversion Shares or de-legended shares of Restricted Stock pursuant to the
Transfer Agent Instruction Letter, this shall not operate as an excuse,
extension or waiver of the Company’s obligation to issue and deliver Conversion
Shares or de-legended Restricted Stock.

 

15.  The Company specifically acknowledges and agrees that in the event of a
breach or threatened breach by the Company of any provision hereof or of any
other Transaction Document, the Holder will be irreparably damaged, and that
damages at law would be an inadequate remedy if this Debenture or such other
Transaction Document were not specifically enforced. Therefore, in the event of
a breach or threatened breach by the Company, the Holder shall be entitled, in
addition to all other rights and remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for a specific performance of the provisions
of this Debenture and the other Transaction Documents.

 

11 

 

 

16.  No waivers or consents in regard to any provision of this Debenture may be
given other than by an instrument in writing signed by the Holder.

 

17.  Each time, while this Debenture is outstanding, the Company enters into a
Section 3(a)(9) transaction (including but not limited to the issuance of new
promissory notes or debentures, or of a replacement promissory note or
debenture), or Section 3(a)(10) transaction, in which any 3rd party has the
right to convert monies owed to that 3rd party (or receive shares pursuant to a
settlement or otherwise) at a discount to market greater than the Conversion
Price in effect at that time (prior to all other applicable adjustments in this
Debenture), then the Conversion Price shall be automatically adjusted to such
greater discount percentage (prior to all applicable adjustments in this
Debenture) until this Debenture is no longer outstanding. Each time, while this
Debenture is outstanding, the Company enters into a Section 3(a)(9) transaction
(including but not limited to the issuance of new promissory notes or
debentures, or of a replacement promissory note or debenture), or Section
3(a)(10) transaction, in which any 3rd party has a look back period greater than
the look back period in effect under this Debenture at that time, then the
Holder’s look back period shall automatically be adjusted to such greater number
of days until this Debenture is no longer outstanding. The Company shall give
written notice to the Holder, with the adjusted Conversion Price and/or adjusted
look back period (each adjustment that is applicable due to the triggering
event), within one (1) business day of an event that requires any adjustment
described in this section. So long as this Debenture is outstanding, the Company
shall not enter into any transaction or arrangement structured in accordance
with, based upon, or related or pursuant to, in whole or in part, either Section
3(a)(9) of the Securities Act (a “3(a)(9) Transaction”) or Section 3(a)(l0) of
the Securities Act (a “3(a)(l0) Transaction”). In the event that the Company
does enter into, or makes any issuance of Common Stock related to a 3(a)(9)
Transaction or a 3(a)(l0) Transaction while this Debenture is outstanding, a
liquidated damages charge of 20% of the outstanding principal balance of this
Debenture, but not less than Fifteen Thousand Dollars, will be assessed and will
become immediately due and payable to the Holder at its election in the form of
cash payment or addition to the balance of this Debenture.

 

18.  So long as this Debenture is outstanding, upon any issuance by the Company
or any of its subsidiaries of any security with a conversion price or material
term more favorable to the holder of such security or with a term in favor of
the holder of such security that was not similarly provided to the Holder in
this Debenture, then the Company shall notify the Holder of such additional or
more favorable term and such term within one (1) business day of an event that
requires any adjustment described in this section, and such term shall, at
Holder’s option, become a part of the transaction documents with the Holder
(regardless of whether the Company notifies the Holder or not). The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
discounts, prepayment rate, conversion lookback periods, interest rates,
original issue discounts, stock sale price, private placement price per share,
and warrant coverage.

 

12 

 

 

19. [Intentionally Omitted].

 

20.  Notwithstanding any provision in this Debenture or the related transaction
documents to the contrary, the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions, or other sums which may at any time be deemed to be interest,
shall not exceed the limit imposed by the usury laws of the jurisdiction
governing this Debenture or any other applicable law. In the event the total
liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Debenture, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance due hereunder immediately upon receipt of such
sums by the Holder hereof, with the same force and effect as though the Company
had specifically designated such excess sums to be so applied to the reduction
of the principal balance then outstanding, and the Holder hereof had agreed to
accept such sums as a penalty-free payment of principal; provided, however, that
the Holder may, at any time and from time to time, elect, by notice in writing
to the Company, to waive, reduce, or limit the collection of any sums in excess
of those lawfully collectible as interest, rather than accept such sums as a
prepayment of the principal balance then outstanding. It is the intention of the
parties that the Company does not intend or expect to pay, nor does the Holder
intend or expect to charge or collect any interest under this Debenture greater
than the highest non-usurious rate of interest which may be charged under
applicable law.

 

[Signature Page Follows]

 

13 

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized as of the date of issuance set forth above.

 

  BIOXYTRAN, INC.         By:     Name:  David Platt   Title: Chief Executive
Officer

 

[Signature Page to Convertible Debenture]

 

14 

 

 

ANNEX A

 

BIOXYTRAN, INC.

 

NOTICE OF CONVERSION

 

(To Be Executed by the Registered Holder in Order to Convert the Debenture)

 

The undersigned hereby irrevocably elects to convert $ ________________ of the
Principal Amount of the above Debenture into Shares of Common Stock of
Bioxytran, Inc., a Nevada corporation (the “Company”), according to the
conditions hereof, as of the date written below. After giving effect to the
conversion requested hereby, the outstanding Principal Amount of such debenture
is $____________________, absent manifest error.

 

Pursuant to the Debenture, certificates representing Common Stock upon
conversion must be delivered (including delivery by DWAC or DRS) to the
undersigned within two (2) business days from the date of delivery of the Notice
of Conversion to the Transfer Agent.

 

Conversion Date

 



 



 

Applicable Conversion Price

 



 

 

Signature

 



 

 

Print Name

 



 

 

Address

 



 

 

 



 



 

 

15



 

 

 

 

